

	

		II

		Calendar No. 159

		109th CONGRESS

		1st Session

		S. 1374

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 11, 2005

			Mr. McCain (for himself,

			 Mr. Dorgan, and Mr. Kyl) introduced the following bill; which was

			 read the first time

		

		

			July 12, 2005

			Read the second time and placed on the

			 calendar

		

		A BILL

		To amend the Homeland Security Act of 2002

		  to provide for a border preparedness pilot program on Indian

		  land.

	

	

		1.Border preparedness on Indian

			 landSubtitle D of title IV of

			 the Homeland Security Act of 2002 (6 U.S.C. 251 et seq.) is amended by adding

			 at the end the following:

			

				447.Border preparedness

				pilot program on Indian land

					(a)DefinitionsIn this section:

						(1)Indian

				landThe term Indian

				land means—

							(A)all land within the boundaries of any

				Indian reservation; and

							(B)any land the title to which is—

								(i)held in trust by the United States for the

				benefit of an Indian tribe or individual; or

								(ii)held by any Indian tribe or

				individual—

									(I)subject to a restriction by the United

				States against alienation; and

									(II)over which an Indian tribe exercises

				governmental authority.

									(2)Indian

				TribeThe term Indian

				tribe means any Indian tribe, band, nation, or other organized group or

				community that is recognized by the Secretary as—

							(A)eligible for the special programs and

				services provided by the United States to Indians because of their status as

				Indians; and

							(B)possessing powers of

				self-government.

							(3)Tribal

				GovernmentThe term

				tribal government means the governing body of an Indian

				tribe.

						(b)PurposeThe purpose of this section is to require

				the Secretary, acting through the Office of Domestic Preparedness, to establish

				a pilot program for not fewer than 6 tribal governments on Indian land located

				on or near the border of the United States with Canada or Mexico in order

				to—

						(1)facilitate the coordination of the response

				of an Indian tribe to a threat to the security of an international border of

				the United States with the responses of Federal, State, and local

				governments;

						(2)enhance the capability of an Indian tribe

				as a first responder to an illegal crossing of an immigrant over an

				international border of the United States;

						(3)provide training and technical assistance

				to Indian tribes in the use by the tribes of effective surveillance

				technologies, integrated communication systems and equipment, and personnel

				training; and

						(4)provide technical advice and assistance to

				Indian tribes to plan and implement strategies to detect and prevent—

							(A)any illegal entry by a person into the land

				of the tribes; and

							(B)the transportation of any illegal substance

				within or near the boundaries of the land of the tribes.

							(c)Pilot

				program

						(1)In

				generalNot later than 180

				days after the date of enactment of this section, the Secretary, acting through

				the Office of Domestic Preparedness, shall establish a pilot program under

				which the Secretary provides direct grants to eligible tribal governments, as

				determined by the Secretary, to achieve the purposes of this section.

						(2)Use of funds

				and assistance

							(A)In

				generalA tribal government

				shall use any funds or assistance provided under paragraph (1) consistent with

				the purposes of this section.

							(B)Administration

				by tribal governmentsA

				tribal government that receives any funds or assistance under paragraph (1)

				shall administer the funds or assistance in accordance with any requirement or

				regulation promulgated by the Secretary.

							(3)Selection

				criteriaIn selecting a

				tribal government to receive funds or assistance under paragraph (1), the

				Secretary may take into consideration—

							(A)the distance between the Indian land in the

				jurisdiction of the tribal government and an international border of the United

				States;

							(B)the extent to which the resources of the

				Indian tribe are affected by—

								(i)a border enforcement effort; or

								(ii)the threat of illegal immigration;

				and

								(C)the interests of the Indian tribe.

							(d)Reports

						(1)Tribal

				governments

							(A)In

				generalNot later than 1 year

				after receiving funds or assistance under subsection (c) and annually

				thereafter, a tribal government shall submit to the Secretary a report in such

				a manner and containing such information as the Secretary may require.

							(B)InclusionA report under subparagraph (A) shall

				include a description of—

								(i)any funds or assistance received by the

				tribal government under this section;

								(ii)the use of the funds or assistance by the

				tribal government;

								(iii)any obstacle encountered by the tribal

				government in administering the funds or assistance; and

								(iv)any accomplishment made or obstacle

				encountered by the tribal government in developing a cooperative effort with

				another Indian tribe, the Federal Government, or a State or local government,

				and the effect of the accomplishment or obstacle on the tribe.

								(2)SecretaryNot later than 2 years after the date of

				enactment of this Act, the Secretary shall submit to Congress a report

				describing—

							(A)the information contained in the reports

				under paragraph (1);

							(B)the degree of success of—

								(i)the Secretary in implementing the pilot

				program; and

								(ii)each project under the pilot program under

				subsection (c) in achieving the goals of the pilot program; and

								(C)any recommendation, including a legislative

				recommendation, of the Secretary relating to the pilot program.

							(e)Effect of

				sectionNothing in this

				section affects—

						(1)the authority of the Commissioner of the

				Bureau of Customs and Border Protection; or

						(2)any authority of an Indian tribe, tribal

				organization, or tribal government participating in a program under this

				section.

						(f)Effect of fund

				allocationAny funds

				allocated under this section shall be in addition to, and not in lieu of, any

				funds available to an Indian tribe, tribal organization, or tribal government

				under this Act.

					(g)Authorization

				of appropriationsThere is

				authorized to be appropriated to carry out this section $3,500,000 for each of

				fiscal years 2006 through

				2008.

					.

		

	

		July 12, 2005

		Read the second time and placed on the

		  calendar

	

